Mr. Justioe Beeese delivered the opinion of the Court. This ease does not differ, in any essential particulars, from the preceding case. The objection, that there was a variance between the note described in the declaration, and the one on which the damages were assessed, has no foundation in fact. The copy of the note, it is true, bore the date of 1860, but the note itself was dated in 1856, and was so described in the declaration. And on such note the damages were assessed by the clerk. There is no error that we can discover in this record. The judgment must be affirmed. Judgment affirmed.